DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 10, 11, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US 2016/0348588).
Regarding independent claim 1, Ross discloses a dynamic motoring method for an aircraft engine 10 (Para. 0015), the method comprising, at a processing device (Para. 0021, “Full authority Digital Engine Control” or FADEC): 
initiating motoring of the engine (using a turning motor 50, Para. 0021) for an initial motoring duration 202 (“dwell phase”; Para. 0025, “One non-bowed-rotor threshold is to operate the dwell phase 202 for a predetermined time”) and at an initial motoring interval (Para. 0023-24, “the FADEC initiates the bowed rotor cooling phase in the form of the dwell phase 202, which comprises temporarily ceasing the acceleration of the rotor R and rotating the rotor R at a substantially constant speed until the bowed-rotor condition is relieved”); 
the FADEC may use motion sensor inputs that are indicative of the vibrations to determine the degree of imbalance. Another non-bowed rotor threshold is monitoring the temperature of one or more portions of the rotor. When the temperatures are within a predetermined range of each other or below an absolute threshold, the FADEC may determine that the bowed-rotor condition is relieved and resume the first acceleration phase 102. The temperature can be determined by the FADEC receiving temperature sensor inputs for one or more portions of the rotor, casing, and/or casing interior. The previously described non-bowed-rotor thresholds may be used separately or in any combination”; 
modifying in real-time, based on a value of the at least one engine parameter during the motoring, the initial motoring duration and the initial motoring interval to obtain a modified motoring duration and a modified motoring interval (Para. 0026, “If after the completion of the first dwell phase 202 and the first acceleration phase is being completed, the FADEC determines an imbalance indicative of a bowed-rotor condition, another dwell phase 202 could be entered. As many dwell phases as needed could be added”; i.e. the initial motoring duration is modified by adding the additional dwell phase 202; “This would lead to a stair-step-like profile to the first acceleration phase, with the rise of the stair step being part of the first acceleration phase 102, and the run being a dwell phase 202, where the dwell phases 202 would likely, but not necessarily, have sequentially increasing rotational speeds”; i.e. the motoring interval, or motoring speed, is increased in a step-like manner with each added dwell phase); and 
continuing the motoring for the modified motoring duration and at the modified motoring interval, the continuing comprising controlling a speed of rotation of the engine using the The bowed rotor cooling phase could also be a combination of acceleration and deceleration steps, where the acceleration continues until the FADEC determines an unacceptable imbalance and then the rotor is slightly decelerated. After the passage of a predetermined time and/or the satisfying of another non-bowed-condition threshold, rotor R would once again be accelerated until an unacceptable imbalance is encountered. The acceleration/deceleration would continue until the imbalance is relieved”).
Regarding claim 9, Ross discloses the method of claim 1, wherein the motoring is initiated upon detecting a start indication for the engine (Para. 0021, “at the time of engine start up, the flight crew initiates the start sequence using the Flight Management System of the aircraft at 110, which turns authority over to a Full Authority Digital Engine Control (herein after referred to as “FADEC”) that carries out an auto start sequence at 112. The FADEC evaluates the turning motor 50 status at 114, and opens a starter air valve (“SAV”) (when using a turbine air starter) at 116 to supply the starting air and begin the first acceleration phase 102”).
Regarding claim 10, Ross discloses the method of claim 9, further comprising initiating a start sequence for the engine once the modified motoring duration has elapsed (Para. 0024, “upon relief of the bowed-rotor condition, the first acceleration phase 102 is continued, and the start sequence 200 completes in the same manner as the start sequence 100.”).
Regarding independent claim 11, Ross discloses a dynamic motoring system for an aircraft engine (Ross Fig. 1), the system comprising, at a processing device (Para. 0021, “Full authority Digital Engine Control” or FADEC): a memory; and a processing unit coupled to the memory (implicit in a FADEC) and configured for: 
initiating motoring of the engine (using a turning motor 50, Para. 0021) for an initial motoring duration 202 (“dwell phase”; Para. 0025, “One non-bowed-rotor threshold is to operate the dwell phase 202 for a predetermined time”) and at an initial motoring interval (Para. 0023-24, “the FADEC initiates the bowed rotor cooling phase in the form of the dwell phase 202, which comprises temporarily ceasing the acceleration of the rotor R and rotating the rotor R at a substantially constant speed until the bowed-rotor condition is relieved”); 
measuring at least one engine parameter in real-time during the motoring, the at least one engine parameter comprising a temperature of the engine (Para. 0025, “the FADEC may use motion sensor inputs that are indicative of the vibrations to determine the degree of imbalance. Another non-bowed rotor threshold is monitoring the temperature of one or more portions of the rotor. When the temperatures are within a predetermined range of each other or below an absolute threshold, the FADEC may determine that the bowed-rotor condition is relieved and resume the first acceleration phase 102. The temperature can be determined by the FADEC receiving temperature sensor inputs for one or more portions of the rotor, casing, and/or casing interior. The previously described non-bowed-rotor thresholds may be used separately or in any combination”; 
modifying in real-time, based on a value of the at least one engine parameter during the motoring, the initial motoring duration and the initial motoring interval to obtain a modified motoring duration and a modified motoring interval (Para. 0026, “If after the completion of the first dwell phase 202 and the first acceleration phase is being completed, the FADEC determines an imbalance indicative of a bowed-rotor condition, another dwell phase 202 could be entered. As many dwell phases as needed could be added”; i.e. the initial motoring duration is modified by adding an additional dwell phase 202; “This would lead to a stair-step-like profile to the first acceleration phase, with the rise of the stair step being part of the first acceleration phase 102, and the run being a dwell phase 202, where the dwell phases 202 would likely, but not necessarily, have sequentially increasing rotational speeds”; i.e. the motoring interval, or motoring speed, is increased in a step-like manner with each added dwell phase); and 
continuing the motoring for the modified motoring duration and at the modified motoring interval, the continuing comprising controlling a speed of rotation of the engine using the modified motoring interval (the motoring is continued at the modified motoring duration and interval, until a non-bowed-rotor condition is satisfied, Para. 0029, “The bowed rotor cooling phase could also be a combination of acceleration and deceleration steps, where the acceleration continues until the FADEC determines an unacceptable imbalance and then the rotor is slightly decelerated. After the passage of a predetermined time and/or the satisfying of another non-bowed-condition threshold, rotor R would once again be accelerated until an unacceptable imbalance is encountered. The acceleration/deceleration would continue until the imbalance is relieved”).
Regarding claim 18, Ross discloses the system of claim 11, wherein the processing unit is configured for initiating the motoring upon detecting a start indication for the engine (Para. 0021, “at the time of engine start up, the flight crew initiates the start sequence using the Flight Management System of the aircraft at 110, which turns authority over to a Full Authority Digital Engine Control (herein after referred to as “FADEC”) that carries out an auto start sequence at 112. The FADEC evaluates the turning motor 50 status at 114, and opens a starter air valve (“SAV”) (when using a turbine air starter) at 116 to supply the starting air and begin the first acceleration phase 102”).
Regarding claim 19, Ross discloses system of claim 18, wherein the processing unit is further configured for initiating a start sequence for the engine once the modified motoring duration has elapsed (Para. 0024, “upon relief of the bowed-rotor condition, the first acceleration phase 102 is continued, and the start sequence 200 completes in the same manner as the start sequence 100.”).
Regarding independent claim 20, Ross discloses a non-transitory computer readable medium (Para. 0021, “Full authority Digital Engine Control” or FADEC, a memory/computer readable medium is implicit in a FADEC) having stored thereon program code executable by a processor for: 
initiating motoring of the engine (using a turning motor 50, Para. 0021) for an initial motoring duration 202 (“dwell phase”; Para. 0025, “One non-bowed-rotor threshold is to operate the dwell phase 202 for a predetermined time”) and at an initial motoring interval (Para. 0023-24, “the FADEC initiates the bowed rotor cooling phase in the form of the dwell phase 202, which comprises temporarily ceasing the acceleration of the rotor R and rotating the rotor R at a substantially constant speed until the bowed-rotor condition is relieved”); 
measuring at least one engine parameter in real-time during the motoring, the at least one engine parameter comprising a temperature of the engine (Para. 0025, “the FADEC may use motion sensor inputs that are indicative of the vibrations to determine the degree of imbalance. Another non-bowed rotor threshold is monitoring the temperature of one or more portions of the rotor. When the temperatures are within a predetermined range of each other or below an absolute threshold, the FADEC may determine that the bowed-rotor condition is relieved and resume the first acceleration phase 102. The temperature can be determined by the FADEC receiving temperature sensor inputs for one or more portions of the rotor, casing, and/or casing interior. The previously described non-bowed-rotor thresholds may be used separately or in any combination”; 
modifying in real-time, based on a value of the at least one engine parameter during the motoring, the initial motoring duration and the initial motoring interval to obtain a modified motoring duration and a modified motoring interval (Para. 0026, “If after the completion of the first dwell phase 202 and the first acceleration phase is being completed, the FADEC determines an imbalance indicative of a bowed-rotor condition, another dwell phase 202 could be entered. As many dwell phases as needed could be added”; i.e. the initial motoring duration is modified by adding an additional dwell phase 202; “This would lead to a stair-step-like profile to the first acceleration phase, with the rise of the stair step being part of the first acceleration phase 102, and the run being a dwell phase 202, where the dwell phases 202 would likely, but not necessarily, have sequentially increasing rotational speeds”; i.e. the motoring interval, or motoring speed, is increased in a step-like manner with each added dwell phase); and 
continuing the motoring for the modified motoring duration and at the modified motoring interval, the continuing comprising controlling a speed of rotation of the engine using the modified motoring interval (the motoring is continued at the modified motoring duration and interval, until a non-bowed-rotor condition is satisfied, Para. 0029, “The bowed rotor cooling phase could also be a combination of acceleration and deceleration steps, where the acceleration continues until the FADEC determines an unacceptable imbalance and then the rotor is slightly decelerated. After the passage of a predetermined time and/or the satisfying of another non-bowed-condition threshold, rotor R would once again be accelerated until an unacceptable imbalance is encountered. The acceleration/deceleration would continue until the imbalance is relieved”).

Claims 1, 8, 9, 10, 11, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon (US 2017/0342908).
Regarding independent claim 1, Hon discloses a dynamic motoring method for an aircraft engine 10, the method comprising, at a processing device 52 (Para. 0036, “FADEC system 52”): 
initiating motoring of the engine (using starter system 42) for an initial motoring duration and at an initial motoring interval (Para. 0036, 0038-39, “FADEC system 52 monitors at least one operating parameter of turbine engine 10, and determines a preset motoring time for turbine engine 10 based on a value of the at least one operating parameter”; Para. 0042, “Once the preset motoring time is determined, FADEC system 52 actuates starter motor 38 such that turbine engine 10 is rotated at a motoring speed”); 
measuring at least one engine parameter in real-time during the motoring (Para. 0037, “Feedback sensors 58 and FADEC system 52 monitor one or more operating parameters of turbine engine 10”), the at least one engine parameter comprising a temperature of the engine (Para. 0037, “operating parameters of turbine engine 10 include, but are not limited to, a temperature within turbine engine 10, an ambient temperature outside turbine engine 10, a vibratory response of turbine engine 10 when rotated at a motoring speed, a dynamic or static clearance between rotating and stationary components of turbine engine 10, a rotational or motoring speed of turbine engine 10, and an amount of time since shutdown of turbine engine 10”); 
FADEC system 52 also continues to monitor one or more operating parameters of turbine engine 10 to determine whether to dynamically adjust the motoring time of turbine engine 10 after the preset motoring time has expired…For example, in the exemplary embodiment, FADEC system 52 and feedback sensors 58 monitor a vibratory response of turbine engine 10 as turbine engine 10 is rotated at the motoring speed for the preset motoring time, and FADEC system 52 adds additional time to the preset motoring time based on the value of the vibratory response”) and a modified motoring interval (Para. 0044, “FADEC system 52 also monitors the vibratory response of turbine engine 10 to determine when the motoring speed of turbine engine 10 can be modified. More specifically, FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”); and 
continuing the motoring for the modified motoring duration and at the modified motoring interval, the continuing comprising controlling a speed of rotation of the engine using the modified motoring interval (the motoring of the engine will continue until an indication that the rotor bow risk has been mitigated, Para. 0065, “Any suitable indication that thermal rotor bow has been mitigated may be provided to personnel within the cockpit that enables the systems and methods to function as described herein. … FADEC system 52 monitors the motoring progress of turbine engine 10 (e.g., motoring speed and time, engine internal temperature, and vibration levels), and provides an indication to the cockpit that the rotor bow has been mitigated
Regarding claim 8, Hon discloses the method of claim 1, wherein measuring the at least one engine parameter in real-time comprises measuring at least one of an internal temperature of the engine, a vibration level of the engine, and a critical clearance for the engine (Para. 0037, “operating parameters of turbine engine 10 include, but are not limited to, a temperature within turbine engine 10, an ambient temperature outside turbine engine 10, a vibratory response of turbine engine 10 when rotated at a motoring speed, a dynamic or static clearance between rotating and stationary components of turbine engine 10, a rotational or motoring speed of turbine engine 10, and an amount of time since shutdown of turbine engine 10”).
Regarding claim 9, Hon discloses the method of claim 1, wherein the motoring is initiated upon detecting a start indication for the engine (Para. 0059, “in operation, a cockpit crew attempts startup of turbine engine 10 in which FADEC system 52 (shown in FIG. 2) executes the primary startup procedure”).
Regarding claim 10, Hon discloses the method of claim 9, further comprising initiating a start sequence for the engine once the modified motoring duration has elapsed (Para. 0065, “Any suitable indication that thermal rotor bow has been mitigated may be provided to personnel within the cockpit that enables the systems and methods to function as described herein. … FADEC system 52 monitors the motoring progress of turbine engine 10 (e.g., motoring speed and time, engine internal temperature, and vibration levels), and provides an indication to the cockpit that the rotor bow has been mitigated”; i.e. once the rotor bow risk is mitigated, the turbine engine is started without risk of “contact-related damage”).
Regarding independent claim 11, Hon discloses a dynamic motoring system for an aircraft engine 10, the system comprising, at a processing device (FADEC 52, Para. 0036-37): a memory; and a processing unit coupled to the memory (Para. 0022-24, 0085) and configured for:
FADEC system 52 monitors at least one operating parameter of turbine engine 10, and determines a preset motoring time for turbine engine 10 based on a value of the at least one operating parameter”; Para. 0042, “Once the preset motoring time is determined, FADEC system 52 actuates starter motor 38 such that turbine engine 10 is rotated at a motoring speed”); 
measuring at least one engine parameter in real-time during the motoring (Para. 0037, “Feedback sensors 58 and FADEC system 52 monitor one or more operating parameters of turbine engine 10”), the at least one engine parameter comprising a temperature of the engine (Para. 0037, “operating parameters of turbine engine 10 include, but are not limited to, a temperature within turbine engine 10, an ambient temperature outside turbine engine 10, a vibratory response of turbine engine 10 when rotated at a motoring speed, a dynamic or static clearance between rotating and stationary components of turbine engine 10, a rotational or motoring speed of turbine engine 10, and an amount of time since shutdown of turbine engine 10”); 
modifying in real-time, based on a value of the at least one engine parameter during the motoring, the initial motoring duration and the initial motoring interval to obtain a modified motoring duration (Para. 0042, “FADEC system 52 also continues to monitor one or more operating parameters of turbine engine 10 to determine whether to dynamically adjust the motoring time of turbine engine 10 after the preset motoring time has expired…For example, in the exemplary embodiment, FADEC system 52 and feedback sensors 58 monitor a vibratory response of turbine engine 10 as turbine engine 10 is rotated at the motoring speed for the preset motoring time, and FADEC system 52 adds additional time to the preset motoring time based on the value of the vibratory response”) and a modified motoring interval (Para. 0044, “FADEC system 52 also monitors the vibratory response of turbine engine 10 to determine when the motoring speed of turbine engine 10 can be modified. More specifically, FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”); and 
continuing the motoring for the modified motoring duration and at the modified motoring interval, the continuing comprising controlling a speed of rotation of the engine using the modified motoring interval (the motoring of the engine will continue until an indication that the rotor bow risk has been mitigated, Para. 0065, “Any suitable indication that thermal rotor bow has been mitigated may be provided to personnel within the cockpit that enables the systems and methods to function as described herein. … FADEC system 52 monitors the motoring progress of turbine engine 10 (e.g., motoring speed and time, engine internal temperature, and vibration levels), and provides an indication to the cockpit that the rotor bow has been mitigated”).
Regarding claim 18, Hon discloses the system of claim 11, wherein the processing unit is configured for initiating the motoring upon detecting a start indication for the engine (Para. 0059, “in operation, a cockpit crew attempts startup of turbine engine 10 in which FADEC system 52 (shown in FIG. 2) executes the primary startup procedure”).
Regarding claim 19, Hon discloses the system of claim 18, wherein the processing unit is further configured for initiating a start sequence for the engine once the modified motoring duration has elapsed (Para. 0065, “Any suitable indication that thermal rotor bow has been mitigated may be provided to personnel within the cockpit that enables the systems and methods to function as described herein. … FADEC system 52 monitors the motoring progress of turbine engine 10 (e.g., motoring speed and time, engine internal temperature, and vibration levels), and provides an indication to the cockpit that the rotor bow has been mitigated”; i.e. once the rotor bow risk is mitigated, the turbine engine is started without risk of “contact-related damage”).
Regarding independent claim 20, Hon discloses a non-transitory computer readable medium having stored thereon program code executable by a processor (FADEC 52, Para. 0036-37, “processor or controller”, with “a storage device and/or a memory device”, Para. 0022-24, 0085) for:
initiating motoring of the engine (using starter system 42) for an initial motoring duration and at an initial motoring interval (Para. 0036, 0038-39, “FADEC system 52 monitors at least one operating parameter of turbine engine 10, and determines a preset motoring time for turbine engine 10 based on a value of the at least one operating parameter”; Para. 0042, “Once the preset motoring time is determined, FADEC system 52 actuates starter motor 38 such that turbine engine 10 is rotated at a motoring speed”); 
measuring at least one engine parameter in real-time during the motoring (Para. 0037, “Feedback sensors 58 and FADEC system 52 monitor one or more operating parameters of turbine engine 10”), the at least one engine parameter comprising a temperature of the engine (Para. 0037, “operating parameters of turbine engine 10 include, but are not limited to, a temperature within turbine engine 10, an ambient temperature outside turbine engine 10, a vibratory response of turbine engine 10 when rotated at a motoring speed, a dynamic or static clearance between rotating and stationary components of turbine engine 10, a rotational or motoring speed of turbine engine 10, and an amount of time since shutdown of turbine engine 10”); 
FADEC system 52 also continues to monitor one or more operating parameters of turbine engine 10 to determine whether to dynamically adjust the motoring time of turbine engine 10 after the preset motoring time has expired…For example, in the exemplary embodiment, FADEC system 52 and feedback sensors 58 monitor a vibratory response of turbine engine 10 as turbine engine 10 is rotated at the motoring speed for the preset motoring time, and FADEC system 52 adds additional time to the preset motoring time based on the value of the vibratory response”) and a modified motoring interval (Para. 0044, “FADEC system 52 also monitors the vibratory response of turbine engine 10 to determine when the motoring speed of turbine engine 10 can be modified. More specifically, FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”); and 
continuing the motoring for the modified motoring duration and at the modified motoring interval, the continuing comprising controlling a speed of rotation of the engine using the modified motoring interval (the motoring of the engine will continue until an indication that the rotor bow risk has been mitigated, Para. 0065, “Any suitable indication that thermal rotor bow has been mitigated may be provided to personnel within the cockpit that enables the systems and methods to function as described herein. … FADEC system 52 monitors the motoring progress of turbine engine 10 (e.g., motoring speed and time, engine internal temperature, and vibration levels), and provides an indication to the cockpit that the rotor bow has been mitigated”).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 6, 7, 12, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hon.
Regarding claim 2, Hon discloses the method of claim 1, wherein modifying the initial motoring duration and the initial motoring interval in real-time comprises: 
applying a motoring duration modifier to the initial motoring duration to obtain the modified motoring duration (Para. 0042, “FADEC system 52 and feedback sensors 58 monitor a vibratory response of turbine engine 10 as turbine engine 10 is rotated at the motoring speed for the preset motoring time, and FADEC system 52 adds additional time to the preset motoring time based on the value of the vibratory response”; the additional time is interpreted as the “motoring duration modifier”, since it adds time to the total motoring duration) and applying a motoring interval modifier to the initial motoring interval to obtain the modified motoring interval (Para. 0044, “FADEC system 52 also monitors the vibratory response of turbine engine 10 to determine when the motoring speed of turbine engine 10 can be modified. More specifically, FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”; any change in the motoring speed performed by the FADEC is a “modifier” that results in a modified motoring interval).

Hon does teach a performing a correlation between the value of the at least one engine parameter and at least one lookup table to obtain the motoring duration (Para. 0041, “the preset motoring time is selected from a plurality of preset motoring times stored within FADEC system 52. For example, the preset motoring times may be in a format such as, but not limited to, an interpolated lookup table. The plurality of preset motoring times are predetermined based on the characteristics of the turbine engine controlled by FADEC system 52. Each preset motoring time of the plurality of preset motoring times corresponds to a different value of the at least one operating parameter”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a correlation between the value of the at least one engine parameter and at least one lookup table to obtain the motoring duration modifier and a motoring interval modifier, in the method of Hon, since Hon already teaches that preset motoring times are correlated to the measured at least one operating parameter, wherein the preset values are “predetermined based on characteristics of the turbine engine” (Hon Para. 0041).  Since Hon already teaches adding time to the motoring duration, and increasing motoring speed based on measured values of vibratory response (Para. 0042, 0044), it would have been obvious to implement these changes in value by correlating the newly measured vibratory response to values in a preexisting lookup table, in order to apply a predetermined additional time and 
Regarding claim 6, Hon teaches the method of claim 2, wherein the motoring duration modifier is applied to the initial motoring duration as follows:
dd = (di − de) + nn. 
where dd is the modified motoring duration, di is the initial motoring duration, de is an elapsed duration since the motoring was initiated, and nn is the motoring duration modifier (Para. 0042, “FADEC system 52 increases the motoring time when the value of the vibratory response is greater than a predetermined threshold at the conclusion of the preset motoring time. Alternatively, the motoring time of turbine engine 10 is reduced based on the vibratory response”; di is the “preset motoring time” determined by FADEC 52, and naturally the elapsed duration de would equal the preset motoring time di since additional time nn is added at the “conclusion of the preset motoring time”; hence, at the point when the motoring duration modifier/”additional time” is added, a time de has naturally already passed, and is hence subtracted from the initial motoring time di, resulting in the modified time dd).
Regarding claim 7, Hon teaches the method of claim 2, wherein the motoring interval modifier is applied to the initial motoring interval as follows:
id = ii + tn. 
where id is the modified motoring interval, ii is the initial motoring interval and tn is the motoring interval modifier (Para. 0044, “FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”; the FADEC increases the motoring speed to a higher value id, which would naturally be the initial motoring speed ii with some modifier value tn added).
Regarding claim 12, Hon discloses the system of claim 11, wherein the processing unit is configured for modifying the initial motoring duration and the initial motoring interval in real-time, comprising: 
applying a motoring duration modifier to the initial motoring duration to obtain the modified motoring duration (Para. 0042, “FADEC system 52 and feedback sensors 58 monitor a vibratory response of turbine engine 10 as turbine engine 10 is rotated at the motoring speed for the preset motoring time, and FADEC system 52 adds additional time to the preset motoring time based on the value of the vibratory response”; the additional time is interpreted as the “motoring duration modifier”, since it adds time to the total motoring duration) and applying a motoring interval modifier to the initial motoring interval to obtain the modified motoring interval (Para. 0044, “FADEC system 52 also monitors the vibratory response of turbine engine 10 to determine when the motoring speed of turbine engine 10 can be modified. More specifically, FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”; any change in the motoring speed performed by the FADEC is a “modifier” that results in a modified motoring interval).
Hon fails to explicitly disclose performing a correlation between the value of the at least one engine parameter and at least one lookup table to obtain the motoring duration modifier and a motoring interval modifier, the at least one lookup table providing the motoring duration 
Hon does teach a performing a correlation between the value of the at least one engine parameter and at least one lookup table to obtain the motoring duration (Para. 0041, “the preset motoring time is selected from a plurality of preset motoring times stored within FADEC system 52. For example, the preset motoring times may be in a format such as, but not limited to, an interpolated lookup table. The plurality of preset motoring times are predetermined based on the characteristics of the turbine engine controlled by FADEC system 52. Each preset motoring time of the plurality of preset motoring times corresponds to a different value of the at least one operating parameter”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a correlation between the value of the at least one engine parameter and at least one lookup table to obtain the motoring duration modifier and a motoring interval modifier, in the system of Hon, since Hon already teaches that preset motoring times are correlated to the measured at least one operating parameter, wherein the preset values are “predetermined based on characteristics of the turbine engine” (Hon Para. 0041).  Since Hon already teaches adding time to the motoring duration, and increasing motoring speed based on measured values of vibratory response (Para. 0042, 0044), it would have been obvious to implement these changes in value by correlating the newly measured vibratory response to values in a preexisting lookup table, in order to apply a predetermined additional time and increase in speed that is optimized for the engine at the measured vibratory response, to produce the shortest possible motoring duration (Hon teaches that a reduction in motoring time is a goal, Para. 0044).  The use of lookup tables to obtain values controlling an engine motoring operation 
Regarding claim 16, Hon teaches the system of claim 12, wherein the processing unit is configured for applying the motoring duration modifier to the initial motoring duration as follows:
dd = (di − de) + nn. 
where dd is the modified motoring duration, di is the initial motoring duration, de is an elapsed duration since the motoring was initiated, and nn is the motoring duration modifier (Para. 0042, “FADEC system 52 increases the motoring time when the value of the vibratory response is greater than a predetermined threshold at the conclusion of the preset motoring time. Alternatively, the motoring time of turbine engine 10 is reduced based on the vibratory response”; di is the “preset motoring time” determined by FADEC 52, and naturally the elapsed duration de would equal the preset motoring time di since additional time nn is added at the “conclusion of the preset motoring time”; hence, at the point when the motoring duration modifier/”additional time” is added, a time de has naturally already passed, and is hence subtracted from the initial motoring time di, resulting in the modified time dd).
Regarding claim 17, Hon teaches the system of claim 12, wherein the processing unit is configured for applying the motoring interval modifier to the initial motoring interval as follows:
id = ii + tn. 
where id is the modified motoring interval, ii is the initial motoring interval and tn is the motoring interval modifier (Para. 0044, “FADEC system 52 monitors turbine engine 10 for an adjustment in the value of the vibratory response as turbine engine 10 is rotated at the motoring speed, and increases the motoring speed of turbine engine 10 when the vibratory response decreases”; the FADEC increases the motoring speed to a higher value id, which would naturally be the initial motoring speed ii with some modifier value tn added).

Allowable Subject Matter
Claims 3-5 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching gas turbine engine motoring operations with measurements of at least one engine parameter.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741